Citation Nr: 1301058	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-24 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral foot disorders, to include plantar fasciosis and right foot calcaneal spur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1963 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the Board at an August 2009 hearing; a transcript of the hearing is of record.

The Veteran's appeal was denied in an August 2011 Board decision.  The Veteran appealed the August 2011 denial to the United States Court of Appeals for Veteran's Claims (Court) which, in a May 2012 order, granted a Joint Motion for Remand (Joint Motion), vacating the Board's August 2011 denial and remanded the issue for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connection claim was previously denied by the Board on the basis that the Veteran's bilateral foot disorder is a congenital, or hereditary, condition which, by its very nature, preexisted the Veteran's active service.  However, the Joint Motion determined that a July 2010 VA examination relied on by the Board is inadequate, as it refers to the Veteran's bilateral foot disorder as a "developmental/hereditary condition of childhood..." (emphasis added).  The Joint Motion noted the VA examiner does not address whether the Veteran's pes planus is a congenital disease or defect, but merely calls it a "condition."  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516   (1996), and cases cited therein.  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990).  Further, in a 1990 opinion, the VA's General Counsel  determined that a congenital or hereditary disease could be service connected if it was shown that the disease was first manifested during active military service. See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253  (Oct. 26, 1990) (finding that diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty."). VA's General Counsel  stated that the existence of a hereditary disease under 38 C.F.R. § 3.303(c)  does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. Id.  The General Counsel  stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at sometime in his life, did not constitute having the disease. Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease. Thus, according to the General Counsel , if a claimant had a congenital or hereditary predisposition to a disability prior to service, but no manifestations, but later manifested the disease during active military service, service connection may be granted. See id.  

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin v. Shinseki, 22 Vet. App. 390, 396-397   (2009). Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated in service. Monroe v. Brown, 4 Vet. App. 513, 515   (1993). 

As noted by the Joint Motion, neither the July 2010 VA examination, nor any other competent medical evidence of record, addresses whether the Veteran's bilateral foot disorder represents a congenital "defect" or "disease."  As such, the Veteran's claim must be remanded to provide him a new VA examination and to obtain an opinion regarding the nature of his bilateral foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to the nature and etiology of his bilateral foot disorder(s).  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to provide a current diagnosis of any disorder of the feet.  For each disorder noted, the examiner must then provide an opinion addressing the following:

a. For each condition determined to be congenital in nature, is the condition a congenital "defect" or "disease"?  For legal purposes, a "defect" is defined as a condition which is more or less stationary in nature, whereas a "disease" is a condition that is capable of improving or deteriorating.

b. if any bilateral foot disorder is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder;

c.  in contrast, if any current bilateral foot disorder is a congenital or hereditary disease, please state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service. If so, is there clear and unmistakable evidence that there was  a permanent increase in the severity of the condition beyond its natural progression as a result of service.  If any bilateral foot disorder is found to be a hereditary disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service.

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

